Exhibit 10.1

 

ADE CORPORATION

 

Summary of Director Compensation

 

The following is a summary of the currently effective compensation of the
Directors of ADE Corporation (the “Company”) for services provided to the
Company as directors, which is subject to modification at any time by the Board
of Directors.

 

•

Each independent Director shall receive annual cash compensation of $5,000 each
year at each annual meeting of the Board of Directors following the Annual
Meeting of Shareholders.

 

•

Each independent Director shall receive a grant of options to acquire 5,000
shares of ADE’s common stock each year at the Board of Directors meeting
immediately following ADE’s Annual Meeting of Shareholders.

•

Each independent Director shall be reimbursed for expenses for meetings
attended.

 

 

 



 

 

 